Citation Nr: 1527379	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  11-21 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to April 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDINGS OF FACT

1. The Veteran did not experience an in-service head injury that resulted in a TBI.

2. The Veteran's TBI did not onset in service and is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for TBI have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends he got in a fight in service in 1968 whereby his head hit a concrete floor, and resulted in a current TBI.

A May 2011 VA treatment record reflects a diagnosis of a remote mild TBI. 

The Board acknowledges the Veteran's contentions, but finds that his report of a head injury in service is not credible.

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley  v. Brown, 5 Vet. App. 155 (1993).  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

At the appointment where the Veteran was diagnosed with a remote mild TBI he reported only one instance of a past head injury, namely the claimed in-service fight on which his claim is based.  He reported that after hitting his head in the fight and suffering a left frontal scalp wound, he lost consciousness for minutes and had a headache for about three days afterward.  He reported intermittent headaches and dizziness since the incident.

The Board notes that this description is slightly different than other statements the Veteran has made.  For example, at his Board hearing he reported he was not knocked out but was dazed and that the injury was to his right temple .  Further, the Veteran denied a history of head injury and frequent or severe headaches on his April 1969 report of medical history at the time of his separation from service.  

The Board also notes that the Veteran was noted to be neurologically normal at his separation examination.  

Although both the Veteran and a man who stated he was the one who the Veteran was involved in the fight with, reported in statements that the Veteran saw two medics that night who put a butterfly bandage on his head and told him he had a concussion, service treatment records do not reflect any report of a head injury in service or any complaints of headaches.  The Veteran reported he was not offered and did not seek any follow-up treatment.

Private treatment records reflect that in 1985 the Veteran was in a car crash in which he sustained multiple facial and scalp lacerations.  On a follow-up visit in 1986, which included a history and physical, the Veteran did not report his alleged in-service head injury or ongoing headaches, and his head, eyes, ears, nose, and throat examination was noted to be unremarkable.

While the Board is often prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous records, silence in a record can sometimes be relied upon as contradictory evidence; specifically, the silence in record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  For this negative inference to be made, the Board notes that it must make two findings: first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  

In particular, the Board finds it highly probative that the Veteran himself denied head injury or headaches in 1969.  The Board notes that in completing the medical history form the Veteran did mark that he had previously had mumps, thus he did not deny all medical conditions.  Nonetheless, he specifically denied both a head injury and headaches, both of which he now contends he had at the time.  The Board finds his statement on the medical history form, which was made no more than a year after his alleged head injury, to contradict and be more probative than his current contentions made in connection with his claim for compensation.

The Board also finds it probative that the private treatment record from 1986 does not note any prior head injury or ongoing headaches.  The Board finds that the record is complete in relevant part and such medical history or ongoing headache symptoms would ordinarily have been recorded, particularly considering that the appointment was following up on the Veteran's car crash in which he struck his head.

The Board has also considered the statements of the Veteran's current spouse and ex-spouse, but notes that both statements recounting that the Veteran hit his head in service are based on a recollection of what the Veteran has told them about the incident only, rather than personal observation.  The Board also acknowledges the statement by the man who identified himself as the fellow service member with whom the Veteran was fighting when he allegedly hit his head, but finds it is not credible given the evidence as discussed above.  The Board also notes that the Veteran submitted a photograph of an unidentified individual sitting on a bed that the Veteran contends shows the barracks in disarray due to the fight the night he hit his head.  The Board finds the photograph of no probative value as it is unclear what it depicts.

Based on the forgoing, the Board finds that a preponderance of the evidence is against the Veteran's claim, therefore the benefit of the doubt rule does not apply, and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in July 2009, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The undersigned VLJ who conducted the April 2015 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from the Colorado Division of Veterans Affairs, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's alleged head injury.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was not afforded a VA examination, but the Board finds none is required.  As discussed above, the Board does not find the Veteran's account of having experienced a head injury in service to be credible.  Therefore, a remand to provide the Veteran with a medical examination is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for TBI is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


